Title: From Benjamin Franklin to Deborah Franklin, 5 May 1774
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, May 5. 1774
Our Family here is in great Distress. Poor Mrs. Hewson has lost her Husband, and Mrs. Stevenson her Son-in-law. He died last Sunday Morning of a Fever which baffled the Skill of our best Physicians. He was an excellent young Man, ingenious, industrious, useful, and belov’d by all that knew him. She is left with two young Children, and a third soon expected. He was just established in a profitable growing Business, with the best Prospects of bringing up his young Family advantageously. They were a happy Couple! All their Schemes of Life are now overthrown!
I continue well, Thanks to God. I have only time to add Love to our Children and little ones. I am ever, Dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / viâ N York / per Packet
